Case 7:20-cr-00574-NSR Document 23 Filed 01/07/21 Page 1 of 7
         Case
          Case7:20-cr-00574-NSR
               7:20-cr-00574-NSR Document
                                  Document22-1
                                           23 Filed
                                               Filed01/07/21
                                                     01/06/21 Page
                                                               Page22ofof77




lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

             (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;




                                                  2
         Case
          Case7:20-cr-00574-NSR
               7:20-cr-00574-NSR Document
                                  Document22-1
                                           23 Filed
                                               Filed01/07/21
                                                     01/06/21 Page
                                                               Page33ofof77




       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendant, defense counsel, and personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, may review the seized ESI disclosure material to identify

items pertinent to the defense. They shall not further disseminate or disclose any portion of the

seized ESI disclosure material except as otherwise set forth under this Order.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any


                                                  3
         Case
          Case7:20-cr-00574-NSR
               7:20-cr-00574-NSR Document
                                  Document22-1
                                           23 Filed
                                               Filed01/07/21
                                                     01/06/21 Page
                                                               Page44ofof77




order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 4
Case
 Case7:20-cr-00574-NSR
      7:20-cr-00574-NSR Document
                         Document22-1
                                  23 Filed
                                      Filed01/07/21
                                            01/06/21 Page
                                                      Page55ofof77




                                          SEE PAGE 7
Case
 Case7:20-cr-00574-NSR
      7:20-cr-00574-NSR Document
                         Document22-1
                                  23 Filed
                                      Filed01/07/21
                                            01/06/21 Page
                                                      Page66ofof77




                                         SEE PAGE 7
            Case
             Case7:20-cr-00574-NSR
                  7:20-cr-00574-NSR Document
                                     Document22-1
                                              23 Filed
                                                  Filed01/07/21
                                                        01/06/21 Page
                                                                  Page77ofof77




                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                      Date: ____11/30/20__________
    Christopher D. Brumwell
    Assistant United States Attorney


   ___________________________                         Date: _____________________
   Michael Burke
   Counsel for Vincent Jackson


   ___________________________                         Date: _____________________
   Deveraux Cannick
   Counsel for Elijah McNair


   ___________________________
   __________________________                          Date: _____________________
   John Wallenstein
   Counsel for Robert Brown

SO ORDERED:

Dated: White Plains, New York
       Jan. 7, 2021
                                                    _________________________________
                                                    THE HONORABLE NELSON S. ROMAN
                                                    UNITED STATES DISTRICT JUDGE

                                                     Clerk of Court requested to terminate the
                                               5     motion (doc. 22).
